Citation Nr: 0600400
Decision Date: 01/06/06	Archive Date: 04/11/06

DOCKET NO. 98-00 621                        DATE JAN 06 2006


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for lung disease, including chronic obstructive pulmonary disease (COPD), asthma, and asbestosis, due to exposure to asbestos in service.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.  Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 1996 rating decision. In June 2001, a hearing was held before the undersigned and in September 2001, the Board remanded the case for further development. The case is now before the Board for final appellate determination.

FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all evidence relevant to an equitable disposition of the veteran's appeal.

2. The preponderance of the evidence is against a finding that chronic obstructive pulmonary disease (COPD) or asthma is related to service.

3. Resolving all doubt in the veteran's favor, he has asbestosis that is related to service.

CONCLUSIONS OF LAW

1 _ Lung disease, other than asbestosis, including chronic obstructive pulmonary disease (COPD) and asthma, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2. Asbestosis was incurred during active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A i§§ 5100, 5102-5103A, 5106, 5107, 5126, imposes obligations on VA in terms of its duty to notify and assist claimants. VA has met its respective duties .to notify and assist in this case.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been satisfied by virtue of a letter sent to the veteran in October 2001. This letter essentially provided notice of elements (1), (2), and (3). In addition, by virtue of the rating decision on appeal, the statement of the case (SOC), and the supplemental SOCs (SSOCs), he was provided with specific information as to why this particular claim was being denied, and of the evidence that was lacking. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the October 2001 letter did not explicitly ask the veteran to provide "any evidence in his possession that pertains" to his claim. See 38 C.F.R. § 3.159(b)(1). Nevertheless, as a practical matter, the Board finds  that he has been notified of the need to provide such evidence, for the following reasons. The October 2001 letter informed the veteran that additional information or evidence was needed to support his claim, and asked him to send the information

- 3 



or evidence to the RO. Under these circumstances, the Board is satisfied that the veteran has been adequately informed of the need to submit relevant evidence in his possession. There is no allegation from the veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a  claim for VA benefits. That was legally impossible in this case, where the claim was adjudicated in December 1996. However, the claimant still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above. Although the notice provided to the veteran in 2001 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 US.C. § 5l03(a) and 38 C.F.R. § 3 .159(b), and, after the notice was provided, the case was readjudicated in a May 2005 SSOC. Any defect with respect to the timing of the VCAA notice requirement was harmless error. See Mayfield, supra.

The duty to assist has also been fulfilled. The Board has reviewed VA treatment records, private treatment records, and lay statements. The veteran has not identified any outstanding medical records pertaining to the claim on appeal. In fact, in his statement received in June 2005, the veteran indicates that he has no other medical evidence to submit. Additionally, VA afforded the veteran an examination in May 1998 and a copy of the report has been associated with the claims folder. Therefore, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA.

Analysis

The veteran claims that he was exposed to asbestos during his active military service and that this caused his current lung disease.

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts,

- 4 



shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a). Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. 38 C.F.R. § 3.303(b).

As to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions. However, the VA has provided adjudicators with some guidelines in addressing claims involving asbestos exposure, as set forth in Veteran's Benefits Administration Manual M21-1, Part VI, 7.21. The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. The manual notes that lung cancer associated with asbestos exposure originates in the lung parenchyma rather than the bronchi. Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc. High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

This is significant considering that, during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to asbestos since it was used extensively in military ship construction. Many of these people have only recently come to medical attention because the latent period varies from 10 to 45 or more years between first exposure and development of the disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or

- 5 



two) or indirect (bystander disease). The manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease. In reviewing claims for service connection, it must be determined whether or not military records demonstrate asbestos  exposure in service; it should be determined whether or not there was asbestos exposure pre-service and post-service; and it should be determined if there is a relationship between asbestos exposure and the claimed disease. See Veteran's Benefits Administration Manual M21-l, Part VI, 7.21.

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service. Dyment v. West, 13 Vet.App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Service medical records do not contain any diagnosis or problems related to lung disease. A record dated in November 1944 notes that the veteran had dengue fever. The veteran's examination at both induction and discharge indicated normal lungs and chest.

Private medical records, VA medical records, and the VA examination in May 1998 indicate that he has mild obstructive lung disease consistent with COPD. The VA examiner attributed COPD to his cigarette abuse in the 1940's and 1950's. Additionally, the evidence shows multiple calcified pleural plaques consistent with asbestos exposure.

The veteran's Separation Qualification Record shows that he was in the Army as a supply clerk and that he worked for 25 months in the South Western Pacific Theater of Operations at a dock, checking supplies and cargo as it was loaded or unloaded from ships and directing the loading of cargo into the holds of ships. The veteran also testified that his duties included loading and unloading ships and that he worked on ships that were old steamers with big pipes wrapped in asbestos covering. Two statements from his friends were submitted indicating that that they served with the veteran and that were no docks where they were and that "cargo

- 6 



was unloaded offshore into Army ducks and LCVPs." His friends further indicated that "'checkers' and 'section leaders' worked on board and in the holds of the cargo ships." This evidence suggests that the veteran was exposed to asbestos in service. Although VA attempted to gather information about the veteran's service exposure from service authorities, a representative from the Department of the Army indicated that it does not maintain such documentation.

The Separation Qualification Record shows that the veteran's civilian employment included work as a sales clerk for Superior Auto Accessory Co. in Beaver Falls, P.A. from 1941 to 1942. His duties included relining brakes, working with brake shoes and brake drums, and using brake drum lathes. As indicated above, asbestos exposure has been noted in servicing of friction products such as clutch facings and brake linings, which it appears the veteran was exposed to prior to service.

The Board finds that the veteran's current lung disease other than asbestosis, is not related to service. The May 1998 VA examiner specifically noted that the veteran's COPD was a result of the veteran's cigarette abuse. Also, the Board notes that while the veteran had dengue fever in service, the May 1998 VA examiner stated that there is no relationship to dengue fever and COPD. Furthermore, there are no records demonstrating that the veteran exhibited chronic lung problems during service. Additionally, the examination at separation was-negative for a lung disability, and COPD and other chronic lung disease were first identified many years after service. Therefore, the Board finds that service connection for lung disease other than asbestosis is unwarranted.

To the extent that the veteran himself has claimed his lung disease other than asbestosis is related to service, as a layman, he has no competence to give a medical opinion on the etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding that the veteran's lung disease other than asbestosis was incurred in oris otherwise related to service. When the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 7 



However, a preponderance of the evidence reflects that the veteran currently has asbestosis. VA examination in May 1998 revealed multiple calcified pleural plaques consistent with asbestos exposure. A July 2000 private radiology report noted changes in the lungs consistent with pulmonary asbestosis, including multiple nodular and elongated calcified plaques. A November 2000 private medical report noted that pulmonary testing and an August computerized tomography (CT) scan was consistent with asbestos exposure. While the veteran had pre-service exposure to asbestos for a one year period, he has testified that his post service jobs were mostly in sales and related areas that did not involve any exposure to hazardous materials. His testimony and statements by acquaintances regarding his asbestos exposure are unrebutted by any authority from the Department of the Army. The Board finds that the veteran has asbestosis that is related to service.

ORDER

Entitlement to service connection for lung disease other than asbestosis, including COPD and asthma, is denied.

Entitlement to service connection for asbestosis is allowed.

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

- 8 



